                      Case 2:19-cv-01902-KJM-CKD Document 5 Filed 10/16/19 Page 1 of 10
 Attorney or Party without Attorney:                                                                            For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court Eastern District of California
     Plaintiff:   DELON THURSTON
 Defendant:       CITY OF VALLEJO, et al.

             PROOF OF SERVICE                  Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     2:19−CV−01902−KJM−CKD
1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the SUMMONS IN A CIVIL CASE; COMPLAINT FOR CIVIL RIGHTS VIOLATIONS AND DAMAGES; ORDER
      SETTING STATUS (PRETRIAL SCHEDULING) CONFERENCE; ORDER; NOTICE OF AVAILABILITY OF A MAGISTRATE JUDGE TO
      EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS ; DECLINE OR CONSENT TO JURISDICTION FORM; NOTICE OF
      AVAILABILITY VDR; ; BLANK STIPULATION TO ELECT REFERRAL OF ACTION TO VDRP

3.    a.     Party served:     Kevin Barreto
      b.     Person served:    AYAYT BILTAGI, ASSISTANT CITY CLERK.

4.    Address where the party was served:       555 SANTA CLARA STREET #3/3rd FLOOR, VALLEJO, CA 94590

5.    I served the party:
      a. by substituted service.       On: Wed, Oct 09 2019 at: 10:10 AM by leaving the copies with or in the presence of:
                                       AYAYT BILTAGI, ASSISTANT CITY CLERK .


       (1)            (Residence or Usual Place of Abode) a person of suitable age and discretion who resides there.
       (2)        X   (Company) a Person in charge at least 18 years of age apparently in charge of the office or usual place of
                      business of the person served. I informed him or her of the general nature of the papers.
       (3)        X   (Declaration of Mailing) is attached.
       (4)            (Declaration of Diligence) attached stating actions taken first to attempt personal service.




                                                                     PROOF OF                                                           3855999
                                                                      SERVICE                                                         (7653808)
                                                                                                                                     Page 1 of 2
                      Case 2:19-cv-01902-KJM-CKD Document 5 Filed 10/16/19 Page 2 of 10
 Attorney or Party without Attorney:                                                                            For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court Eastern District of California
     Plaintiff:   DELON THURSTON
 Defendant:       CITY OF VALLEJO, et al.

           PROOF OF SERVICE                    Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     2:19−CV−01902−KJM−CKD


6. Person Who Served Papers:
   a. Dennis Kittleson (130422, Solano)                            d. The Fee for Service was:
   b. FIRST LEGAL                                                  e. I am: A Registered California Process Server
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                10/09/2019
                                                                                    (Date)                          (Signature)




                                                                     PROOF OF                                                           3855999
                                                                      SERVICE                                                         (7653808)
                                                                                                                                     Page 2 of 2
                      Case 2:19-cv-01902-KJM-CKD Document 5 Filed 10/16/19 Page 3 of 10
 Attorney or Party without Attorney:                                                                              For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court Eastern District of California
     Plaintiff:   DELON THURSTON
 Defendant:       CITY OF VALLEJO, et al.

           PROOF OF SERVICE                     Hearing Date:            Time:           Dept/Div:    Case Number:
                                                                                                      2:19−CV−01902−KJM−CKD
               By Mail
1.    I am over the age of 18 and not a party to this action. I am employed in the county where the mailing occurred.

2.    I served copies of the SUMMONS IN A CIVIL CASE; COMPLAINT FOR CIVIL RIGHTS VIOLATIONS AND DAMAGES; ORDER
      SETTING STATUS (PRETRIAL SCHEDULING) CONFERENCE; ORDER; NOTICE OF AVAILABILITY OF A MAGISTRATE JUDGE TO
      EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS ; DECLINE OR CONSENT TO JURISDICTION FORM; NOTICE OF
      AVAILABILITY VDR; ; BLANK STIPULATION TO ELECT REFERRAL OF ACTION TO VDRP

3.    By placing a true copy of each document in the United States mail, in a sealed envelope by First Class mail with postage
      prepaid as follows:
      a. Date of Mailing: Wed, Oct 9, 2019
      b. Place of Mailing: SAN FRANCISCO, CA 94103
      c. Addressed as follows: Kevin Barreto
                                555 SANTA CLARA STREET, #3/3rd FLOOR VALLEJO, CA 94590

4.    I am readily familiar with the business practice for collection and processing of correspondence as deposited with the U.S. Postal
      Service on Wed, Oct 9, 2019 in the ordinary course of business.

                                                                            Recoverable cost Per CCP 1033.5(a)(4)(B)
5. Person Serving:
   a. Juan Cruz                                            d. The Fee for Service was:
   b. FIRST LEGAL                                          e. I am: Not a Registered California Process Server
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111




6.    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




                                                                                 10/09/2019
                                                                                    (Date)                             (Signature)




                  Judicial Council Form                          PROOF OF SERVICE                                                        3855999
                  Rule 2.150.(a)&(b) Rev January 1, 2007             BY MAIL                                                           (7653808)
                      Case 2:19-cv-01902-KJM-CKD Document 5 Filed 10/16/19 Page 4 of 10
 Attorney or Party without Attorney:                                                                            For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court Eastern District of California
     Plaintiff:   DELON THURSTON
 Defendant:       CITY OF VALLEJO, et al.

             PROOF OF SERVICE                  Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     2:19−CV−01902−KJM−CKD
1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the SUMMONS IN A CIVIL CASE; COMPLAINT FOR CIVIL RIGHTS VIOLATIONS AND DAMAGE; ORDER
      SETTING STATUS (PRETRIAL SCHEDULING) CONFERENCE; ORDER; NOTICE OF AVAILABILITY OF A MAGISTRATE JUDGE TO
      EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS ; DECLINE OR CONSENT TO JURISDICTION FORM; NOTICE OF
      AVAILABILITY VDR; ; BLANK STIPULATION TO ELECT REFERRAL OF ACTION TO VDRP

3.    a.     Party served:     Andrew Bidou
      b.     Person served:    AYAYT BILTAGI, ASSISTANT CITY CLERK.

4.    Address where the party was served:       555 SANTA CLARA STREET #3/3rd FLOOR, VALLEJO, CA 94590

5.    I served the party:
      a. by substituted service.       On: Wed, Oct 09 2019 at: 10:10 AM by leaving the copies with or in the presence of:
                                       AYAYT BILTAGI, ASSISTANT CITY CLERK .


       (1)            (Residence or Usual Place of Abode) a person of suitable age and discretion who resides there.
       (2)        X   (Company) a Person in charge at least 18 years of age apparently in charge of the office or usual place of
                      business of the person served. I informed him or her of the general nature of the papers.
       (3)        X   (Declaration of Mailing) is attached.
       (4)            (Declaration of Diligence) attached stating actions taken first to attempt personal service.




                                                                     PROOF OF                                                           3855995
                                                                      SERVICE                                                         (7653806)
                                                                                                                                     Page 1 of 2
                      Case 2:19-cv-01902-KJM-CKD Document 5 Filed 10/16/19 Page 5 of 10
 Attorney or Party without Attorney:                                                                            For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court Eastern District of California
     Plaintiff:   DELON THURSTON
 Defendant:       CITY OF VALLEJO, et al.

           PROOF OF SERVICE                    Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     2:19−CV−01902−KJM−CKD


6. Person Who Served Papers:
   a. Dennis Kittleson (130422, Solano)                            d. The Fee for Service was:
   b. FIRST LEGAL                                                  e. I am: A Registered California Process Server
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                10/09/2019
                                                                                    (Date)                          (Signature)




                                                                     PROOF OF                                                           3855995
                                                                      SERVICE                                                         (7653806)
                                                                                                                                     Page 2 of 2
                      Case 2:19-cv-01902-KJM-CKD Document 5 Filed 10/16/19 Page 6 of 10
 Attorney or Party without Attorney:                                                                              For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court Eastern District of California
     Plaintiff:   DELON THURSTON
 Defendant:       CITY OF VALLEJO, et al.

           PROOF OF SERVICE                     Hearing Date:            Time:           Dept/Div:    Case Number:
                                                                                                      2:19−CV−01902−KJM−CKD
               By Mail
1.    I am over the age of 18 and not a party to this action. I am employed in the county where the mailing occurred.

2.    I served copies of the SUMMONS IN A CIVIL CASE; COMPLAINT FOR CIVIL RIGHTS VIOLATIONS AND DAMAGE; ORDER
      SETTING STATUS (PRETRIAL SCHEDULING) CONFERENCE; ORDER; NOTICE OF AVAILABILITY OF A MAGISTRATE JUDGE TO
      EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS ; DECLINE OR CONSENT TO JURISDICTION FORM; NOTICE OF
      AVAILABILITY VDR; ; BLANK STIPULATION TO ELECT REFERRAL OF ACTION TO VDRP

3.    By placing a true copy of each document in the United States mail, in a sealed envelope by First Class mail with postage
      prepaid as follows:
      a. Date of Mailing: Wed, Oct 9, 2019
      b. Place of Mailing: SAN FRANCISCO, CA 94103
      c. Addressed as follows: Andrew Bidou
                                555 SANTA CLARA STREET, #3/3rd FLOOR VALLEJO, CA 94590

4.    I am readily familiar with the business practice for collection and processing of correspondence as deposited with the U.S. Postal
      Service on Wed, Oct 9, 2019 in the ordinary course of business.

                                                                            Recoverable cost Per CCP 1033.5(a)(4)(B)
5. Person Serving:
   a. Juan Cruz                                            d. The Fee for Service was:
   b. FIRST LEGAL                                          e. I am: Not a Registered California Process Server
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111




6.    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




                                                                                 10/09/2019
                                                                                    (Date)                             (Signature)




                  Judicial Council Form                          PROOF OF SERVICE                                                        3855995
                  Rule 2.150.(a)&(b) Rev January 1, 2007             BY MAIL                                                           (7653806)
                      Case 2:19-cv-01902-KJM-CKD Document 5 Filed 10/16/19 Page 7 of 10
 Attorney or Party without Attorney:                                                                                  For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court Eastern District of California
     Plaintiff:   DELON THURSTON
 Defendant:       CITY OF VALLEJO, et al.

           PROOF OF SERVICE                    Hearing Date:            Time:            Dept/Div:        Case Number:
                                                                                                          2:19−CV−01902−KJM−CKD


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the SUMMONS IN A CIVIL CASE; COMPLAINT FOR CIVIL RIGHTS VIOLATIONS AND DAMAGES; ORDER
      SETTING STATUS (PRETRIAL SCHEDULING) CONFERENCE; ORDER; NOTICE OF AVAILABILITY OF A MAGISTRATE JUDGE TO
      EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS ; DECLINE OR CONSENT TO JURISDICTION FORM; NOTICE OF
      AVAILABILITY VDR; ; BLANK STIPULATION TO ELECT REFERRAL OF ACTION TO VDRP

3.    a.    Party served:      City of Vallejo
      b.    Person served:     AYAYT BILTAGI, ASSISTANT CITY CLERK, authorized to accept served under F.R.C.P. Rule 4.

4.    Address where the party was served:       555 SANTA CLARA STREET #3/3rd FLOOR, VALLEJO, CA 94590

5.    I served the party:
      a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Wed, Oct 09 2019 (2) at: 10:10 AM

6. Person Who Served Papers:
   a. Dennis Kittleson (130422, Solano)                                                       d. The Fee for Service was:
   b. FIRST LEGAL
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                10/09/2019
                                                                                    (Date)                                  (Signature)




                                                                     PROOF OF                                                                3855987
                                                                      SERVICE                                                              (7653801)
                      Case 2:19-cv-01902-KJM-CKD Document 5 Filed 10/16/19 Page 8 of 10
 Attorney or Party without Attorney:                                                                            For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court Eastern District of California
     Plaintiff:   DELON THURSTON
 Defendant:       CITY OF VALLEJO, et al.

             PROOF OF SERVICE                  Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     2:19−CV−01902−KJM−CKD
1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the SUMMONS IN A CIVIL CASE; COMPLAINT FOR CIVIL RIGHTS VIOLATIONS AND DAMAGES; ORDER
      SETTING STATUS (PRETRIAL SCHEDULING) CONFERENCE;ORDER; NOTICE OF AVAILABILITY OF A MAGISTRATE JUDGE TO
      EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS ; DECLINE OR CONSENT TO JURISDICTION FORM; NOTICE OF
      AVAILABILITY VDR; ; BLANK STIPULATION TO ELECT REFERRAL OF ACTION TO VDRP

3.    a.     Party served:     Heather Lamb
      b.     Person served:    AYAYT BILTAGI, ASSISTANT CITY CLERK.

4.    Address where the party was served:       555 SANTA CLARA STREET #3/3rd FLOOR, VALLEJO, CA 94590

5.    I served the party:
      a. by substituted service.       On: Wed, Oct 09 2019 at: 10:10 AM by leaving the copies with or in the presence of:
                                       AYAYT BILTAGI, ASSISTANT CITY CLERK .


       (1)            (Residence or Usual Place of Abode) a person of suitable age and discretion who resides there.
       (2)        X   (Company) a Person in charge at least 18 years of age apparently in charge of the office or usual place of
                      business of the person served. I informed him or her of the general nature of the papers.
       (3)        X   (Declaration of Mailing) is attached.
       (4)            (Declaration of Diligence) attached stating actions taken first to attempt personal service.




                                                                     PROOF OF                                                           3856004
                                                                      SERVICE                                                         (7653809)
                                                                                                                                     Page 1 of 2
                      Case 2:19-cv-01902-KJM-CKD Document 5 Filed 10/16/19 Page 9 of 10
 Attorney or Party without Attorney:                                                                            For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court Eastern District of California
     Plaintiff:   DELON THURSTON
 Defendant:       CITY OF VALLEJO, et al.

           PROOF OF SERVICE                    Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     2:19−CV−01902−KJM−CKD


6. Person Who Served Papers:
   a. Dennis Kittleson (130422, Solano)                            d. The Fee for Service was:
   b. FIRST LEGAL                                                  e. I am: A Registered California Process Server
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                10/10/2019
                                                                                    (Date)                          (Signature)




                                                                     PROOF OF                                                           3856004
                                                                      SERVICE                                                         (7653809)
                                                                                                                                     Page 2 of 2
                      Case 2:19-cv-01902-KJM-CKD Document 5 Filed 10/16/19 Page 10 of 10
 Attorney or Party without Attorney:                                                                              For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court Eastern District of California
     Plaintiff:   DELON THURSTON
 Defendant:       CITY OF VALLEJO, et al.

           PROOF OF SERVICE                     Hearing Date:            Time:           Dept/Div:    Case Number:
                                                                                                      2:19−CV−01902−KJM−CKD
               By Mail
1.    I am over the age of 18 and not a party to this action. I am employed in the county where the mailing occurred.

2.    I served copies of the SUMMONS IN A CIVIL CASE; COMPLAINT FOR CIVIL RIGHTS VIOLATIONS AND DAMAGES; ORDER
      SETTING STATUS (PRETRIAL SCHEDULING) CONFERENCE;ORDER; NOTICE OF AVAILABILITY OF A MAGISTRATE JUDGE TO
      EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS ; DECLINE OR CONSENT TO JURISDICTION FORM; NOTICE OF
      AVAILABILITY VDR; ; BLANK STIPULATION TO ELECT REFERRAL OF ACTION TO VDRP

3.    By placing a true copy of each document in the United States mail, in a sealed envelope by First Class mail with postage
      prepaid as follows:
      a. Date of Mailing: Wed, Oct 9, 2019
      b. Place of Mailing: SAN FRANCISCO, CA 94103
      c. Addressed as follows: Heather Lamb
                                555 SANTA CLARA STREET, #3/3rd FLOOR VALLEJO, CA 94590

4.    I am readily familiar with the business practice for collection and processing of correspondence as deposited with the U.S. Postal
      Service on Wed, Oct 9, 2019 in the ordinary course of business.

                                                                            Recoverable cost Per CCP 1033.5(a)(4)(B)
5. Person Serving:
   a. Juan Cruz                                            d. The Fee for Service was:
   b. FIRST LEGAL                                          e. I am: Not a Registered California Process Server
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111




6.    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




                                                                                 10/10/2019
                                                                                    (Date)                             (Signature)




                  Judicial Council Form                          PROOF OF SERVICE                                                        3856004
                  Rule 2.150.(a)&(b) Rev January 1, 2007             BY MAIL                                                           (7653809)
